DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, 19, and 22, drawn to a packaging material and battery.
Group II, claim(s) 5-8 and 23, drawn to another packaging material and battery.
Group III, claim(s) 20, drawn to a method of making a battery packaging material.
Group IV, claim(s) 21, drawn to a method of making another battery packaging material.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the common technical feature among Groups I-IV of “a laminate comprising at least a base material layer, a barrier layer, and a heat-sealable resin layer in this order” does not make a contribution over the prior art in view of Hidenori et al. (JP 2013-222545 A). 
During a telephone conversation with Attorney Pei Che Soon on 03/19/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-4, 19, and 22.s 5-8, 20-21, and 23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Status
Claims 1-4, 19, and 22 are directed to the elected invention and are examined on their merits within this Office action.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/11/2019, 12/04/2020, and 03/03/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings (as filed on 10/11/2019) are objected to because:
Figure 11 does not comply with 37 C.F.R. 1.84 in that the two different ΔT vs. Temp plots should be numbered consecutively as different figures or at least as FIG. 11A and FIG. 11B.
Figures 9 and 13 do not comply with 37 C.F.R. 1.84 in that the character of lines, number, and letters must be clean and legible.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 19, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hidenori et al. (JP 2013-222545 A, as cited in the IDS date 10/11/2019, with citations herein to the translation also provided in the 10/11/19 IDS). 

Regarding claim 1, Hidenori discloses a battery packaging material (packaging material for a lithium ion battery, Hidenori [0001]) comprising: a laminate (laminate-type exterior material, Hidenori [0006]) comprising at least 
a base material layer (base material layer 11, Hidenori [0014]), 
a barrier layer (metal foil layer 13, Hidenori [0020]), 
an adhesive layer (second adhesive layer 15, Hidenori [0025-0034]), and 
a heat-sealable resin layer (heat-sealed sealant layer 16, Hidenori [0034]) 
in this order (Hidenori Abstract and Fig. 1).
Hidenori does not explicitly describe that “the adhesive layer has a logarithmic decrement ΔE of 2.0 or less at 120°C according to rigid-body pendulum measurement.” As Hidenori also utilizes the same acid-modified polyolefin of maleic anhydride-modified polypropylene with a thickness in the same range of 2-50 micrometers for the second adhesive layer (Hidenori [0025-0032]). Since the same chemical composition at the same thickness is used, the adhesive layer possessing a logarithmic decrement ΔE of 2.0 or less at 120°C according to rigid-body pendulum measurement would be an inherent property of the second adhesive layer as disclosed by Hidenori, and thus a prima facie case of anticipation is established (see MPEP 2112.01). Additionally, Examiner notes that “at 120°C according to rigid-body pendulum measurement” is a product-by-process limitation, and the prior art need only to exhibit the structure imparted by this limitation to establish a prima facie case of anticipation (see MPEP 2113), which Hidenori clearly does as cited above since the structure (chemical material and thickness) disclosed by Hidenori is essentially the same as that preferred by the instant Specification.  It appears that Hidenori's adhesive layer is structurally the same as one which has been subject to the claimed treatment and that any differences between Hidenori's adhesive layer and the claimed layer lie in features not yet claimed.

Regarding claim 2, Hidenori discloses the limitations of claim 1 above but does not explicitly describe that “the adhesive layer has a thickness remaining ratio of 40% or more, after the heat-sealable resin layer of the laminate is opposed to itself, and heated and pressed in a laminated direction at a temperature of 190°C and a surface pressure of 2.0 MPa for a time of 3 seconds.” As noted above in regards to claim 1, Hidenori discloses essentially the same material composition (i.e., maleic anhydride-modified polypropylene) and thickness (2-50 micrometers) of the second adhesive layer as that disclosed by the instant Specification. Therefore, the thickness remaining ratio of 40% or more, after the heat-sealable resin layer of the laminate is opposed to itself, prima facie case of anticipation (see MPEP 2112.01). Additionally, Examiner notes that “after the heat-sealable resin layer of the laminate is opposed to itself, and heated and pressed in a laminated direction at a temperature of 190°C and a surface pressure of 2.0 MPa for a time of 3 seconds” is a product-by-process limitation, and the prior art need only to exhibit the structure imparted by this limitation to establish a prima facie case of anticipation (see MPEP 2113), which Hidenori clearly does as cited above since the structure (chemical material and thickness) disclosed by Hidenori is essentially the same as that preferred by the instant Specification.  It appears that Hidenori's adhesive layer is structurally the same as one which has been subject to the claimed treatment and that any differences between Hidenori's adhesive layer and the claimed layer lie in features not yet claimed.

Regarding claim 3, Hidenori discloses the limitations of claim 1 above and teaches that a resin constituting the adhesive layer includes an acid-modified polyolefin (second adhesive layer 15 includes thermoplastic resin adhesive such as acid-modified polyolefin, preferably maleic anhydride-modified polypropylene, Hidenori [0025-0027]).

Regarding claim 4, Hidenori discloses the limitations of claim 1 above and teaches that the adhesive layer has a thickness of 50 μm or less (thickness of second adhesive layer is 15 is preferably 2-50 micrometers, Hidenori [0032]).

Regarding claim 19, Hidenori discloses the battery packaging material according to 1 above and teaches a battery element comprising at least a positive electrode, a negative electrode, and 
Regarding claim 22, Hidenori discloses the battery packaging material according to 1 above and teaches the base material is a laminate including a polyester resin and a polyamide resin (base layer 11 can be a multilayer laminate of resin films including  polyamide and polyester, Hidenori [0013-0014]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/650,462 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Reference application claim 1 recites, “A battery packaging material comprising a laminate including at least a base material layer, an aluminum alloy foil layer, and a heat-sealable resin layer in this order,” and
Reference application claim 8 recites, “The battery packaging material according to claim 1, comprising an adhesive layer between the aluminum alloy foil layer and the heat-sealable resin layer, wherein the adhesive layer has a logarithmic decrement ΔE of 0.30 or less in rigid pendulum measurement at 120°C.”
Reference claim 8, including limitations of reference claim 1 on which it depends, encompasses all limitations of instant Claim 1. Note that the “aluminum alloy foil layer” reads on the “barrier layer” of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Oono et al. (US 2014/0242333 A1) discloses a laminate packaging for a battery including a base material layer which has at least a first adhesive layer, a metal foil layer, a corrosion prevention-treated layer, a second adhesive layer, and a sealant layer (Oono Abstract and [0028]). Oono further discloses: 
In [0055], the base material including a polyester and polyamide resin;
In [0086, 0087, 0093], an acid-modified polyolefin adhesive layer with a thickness up to 40µm;
In [0023], advantageous moldability and resistance to electrolytic solution and scratching.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721